Exhibit 10.2

Confidential

CIT GROUP INC.
LONG-TERM INCENTIVE PLAN

2010 Annual Stock Salary Award Agreement

          “Participant”: John A. Thain

CIT Group Inc., a Delaware corporation (“CIT” or the “Company”) is awarding the
above-named Participant a regular, periodic grant of Restricted Stock Units
(your “Annual Stock Salary”) pursuant to this Award Agreement and the Company’s
Amended and Restated Long Term Incentive Plan (the “Plan”). Effective February
8, 2010, the Participant’s Annual Stock Salary pursuant to this Award Agreement
will equal $3,000,000. References to “you” or “your” contained in this Award
Agreement shall refer to the Participant. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.

     1. Annual Stock Salary.

          (a) Beginning on the date of this Award Agreement, your Annual Stock
Salary will accrue and be earned equally over the course of the year, subject to
your continued employment with the Company. Your Annual Stock Salary may be
changed from time to time by the Compensation Committee (the “Committee”) of the
Board.

          (b) On each date that your base salary with the Company is payable in
accordance with the Company’s payroll practices as then in effect (each such
date, a “Grant Date”) you will be issued Restricted Stock Units equal to (1) the
amount of your Annual Stock Salary earned over the relevant payroll period, net
of any applicable FICA withholding pursuant to Section 5(a), divided by (2) the
closing price of a Share on the New York Stock Exchange (or such other national
securities exchange on which the Common Stock is listed or traded as of the
Grant Date) on that date (or, if such exchange is closed on the Grant Date, on
the last preceding date on which the Common Stock was traded on such exchange)
(the “Fair Market Value”). In the event that Common Stock ceases to be listed or
traded in the regular way on the New York Stock Exchange or another national
stock exchange, the value of a Share shall be determined by a methodology
approved by the Committee.

     2. Vesting; Settlement; Restrictions.

          (a) Each Restricted Stock Unit constitutes an unfunded and unsecured
promise to pay the Fair Market Value of one Share on the applicable Redemption
Date. Restricted Stock Units will be payable in Shares and, as a holder of
Restricted Stock Units, you will have only the rights of a general unsecured
creditor and no rights as a shareholder of CIT.

          (b) Restricted Stock Units granted pursuant to the Award Agreement
shall be immediately vested on the applicable Grant Date.

--------------------------------------------------------------------------------




          (c) Restricted Stock Units issued in respect of a Grant Date will
become payable on the third anniversary of the Grant Date (the “Redemption
Date”). The Shares received in settlement of your Restricted Stock Units will be
immediately transferable and tax will be withheld by the Company in kind (unless
otherwise directed by the Participant). In addition, subject to Section 9, CIT
will pay you dividend equivalents (in the form distributed to shareholders) on
the Redemption Date of any dividend or distribution in respect of each
underlying share of Common Stock declared on or after the close of business on
the Grant Date and before the Redemption Date less (to the extent necessary to
avoid a duplicate payment to you) the amount of any actual dividends received
after the Redemption Date in respect of any such declaration, net of any
applicable tax withholding pursuant to Section 5(a). Payments of amounts owed
under this Section 2(c) will be made on the next immediately following payroll
date that is at least one week after the applicable Redemption Date, but no
later than the later of December 31 of the year in which such Redemption Date
occurs or 45 days following such Redemption Date.

          (d) Notwithstanding anything set forth herein, all Restricted Stock
Units shall immediately be paid out (net of any applicable tax withholdings and
deductions) in the event of your death, disability (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended) or a Change of
Control.

     3. Termination. Your rights in respect of future grants under this Award
Agreement shall immediately terminate if at any time your employment with the
Company terminates for any reason, except that you shall be entitled to receive
a final grant of Restricted Stock Units determined in accordance with Section 1
for any portion of your Annual Stock Salary that you had accrued through the
date of your termination of employment but had not yet been granted.

     4. Nonassignability; No Hedging. No Award (or any rights and obligations
under this Award Agreement) may be sold, exchanged, transferred, assigned,
pledged, hypothecated or otherwise disposed of or hedged in any manner
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily and whether by operation of law or otherwise, other than by
will or by the laws of descent and distribution. Any sale, exchange, transfer,
assignment, pledge, hypothecation or other disposition in violation of this
Section 4 will be null and void and any Award which is hedged in any manner will
immediately be forfeited. All of the terms and conditions of this Award
Agreement will be binding upon any permitted successors and assigns.

     5. Withholding.

          (a) The Company will satisfy applicable tax withholdings and make
applicable deductions in respect of Annual Stock Salary earned by you over a
payroll period and issue Restricted Stock Units pursuant to Section 1(b) in
respect of the remainder. On each Redemption Date, the Company will satisfy any
additional tax withholdings and make applicable deductions in respect of the
amount to be paid to you and make payment to you pursuant to Section 2(c) in
respect of the remainder. In the alternative, in each case, you may remit cash
to the Company (through payroll deduction or otherwise), in an amount sufficient
in the opinion of the Company to satisfy such withholding obligation.

-2-

--------------------------------------------------------------------------------




          (b) In all cases, you shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, that may be incurred in connection with
the Award and/or settlement of the Restricted Stock Units.

     6. No Rights to Continued Employment. Nothing in this Award Agreement shall
be construed as giving you any right to continued employment by the Company or
affect any right that the Company may have to terminate or alter the terms and
conditions of your employment with CIT.

     7. No Increase in Severance. Neither your Annual Stock Salary nor amounts
you receive pursuant to this Award Agreement will increase the amounts payable
to you pursuant to the Company’s severance plans, retirement plans, compensation
plans, programs and arrangements.

     8. Offset. The Company has the right to offset against its obligation to
deliver Shares under this Award Agreement any outstanding amounts (including,
without limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that you then owe to the Company.

     9. Adjustment. The Committee shall adjust equitably the terms of this Award
to preserve the benefits or potential benefits intended to be made available to
you for any increase or decrease in the number of issued Shares resulting from a
recapitalization, spin-off, split-off, stock split, stock dividend, combination
or exchange of Shares, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of CIT. Notwithstanding the foregoing, the Committee may, in its sole
discretion, decline to adjust the terms of this Award if it determines that such
adjustment would violate applicable law or result in adverse tax consequences to
you or to CIT.

     10. Section 409A.

          (a) Restricted Stock Units awarded under this Award Agreement are
intended to be “deferred compensation” subject to Section 409A of the Internal
Revenue Code of 1986, as amended, and this Award Agreement is intended to, and
shall be interpreted, administered and construed to, comply with Section 409A
with respect to the Restricted Stock Units. The Committee shall have full
authority to give effect to the intent of this Section 10(a).

          (b) Each payment under the Restricted Stock Units shall be treated as
a separate payment for purposes of Section 409A.

     11. Amendment; Committee Discretion. The Committee may at any time amend
the terms and conditions set forth in this Award Agreement; provided that,
notwithstanding the foregoing, no such amendment shall materially adversely
affect your rights and obligations under this Award Agreement without your prior
written consent (or the consent of your estate, if such consent is obtained
after your death) with respect to amounts that you have already earned and
accrued. The Committee shall have full discretion with respect to the
interpretation of this Award

-3-

--------------------------------------------------------------------------------




Agreement and any actions to be taken or determinations to be made in connection
with this Award Agreement, and its interpretations, actions and determinations
shall be final, binding and conclusive.

     12. Compliance with Law. This Award Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required, or
the Committee determines are advisable. You agree to take all steps the Company
determines are necessary to comply with all applicable provisions of federal and
state securities law in exercising his rights under this Award Agreement.

     13. Successors. All obligations of the Company under the Plan and this
Award Agreement, with respect to the Annual Stock Salary and the Restricted
Stock Units, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

     14. Governing Law. TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THIS AWARD
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE.

     15. Refusal of Award. If you desire to refuse the Annual Stock Salary or
Restricted Stock Units granted pursuant to this Award Agreement, you must notify
the Company in writing. Such notification should be sent to CIT Group Inc.,
Human Resources Department, 1 CIT Drive, Livingston, New Jersey 07039, no later
than thirty (30) days after receipt of this Award Agreement.

     IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed and delivered as of February 8, 2010.

  CIT GROUP INC.     By:      

--------------------------------------------------------------------------------

    Name: James J. Duffy     Title: Executive Vice President and       Global
Head of Human Resources


By:    

--------------------------------------------------------------------------------

                                John A. Thain

-4-

--------------------------------------------------------------------------------